*529ON MOTION FOR REHEARING.
Rombauer, P. J.
— The motion in this ease was continued under advisement to await the decision of the supreme court in Fugler v. Bothe, reported in 43 Mo. App. 44, and certified to the supreme court, as the decision of that case one way or the other would decide the proposition left undecided in this case. The supreme court has since decided that case in a manner furnishing an additional reason‘for upholding our judgment herein. The motion for re-hearing will, therefore, he overruled.
All the judges concur.